Malone Jr., J.
Appeal from a decision of the Workers’ Compensation Board, filed October 19, 2006, which, among other things, ruled that an employer-employee relationship existed between claimant and SMJ Environmental, Inc.
The current case involves the identical alleged employers and workers’ compensation carriers as in Matter of Jara v SMJ Envtl., Inc. (55 AD3d 1157 [2008] [decided herewith]). Although this case concerns a different claimant, the issues of the existence of an employment relationship and the scope of workers’ compensation coverage raised herein are the same as those presented in Matter of Jara. For the reasons set forth in that case, we affirm the decision of the Workers’ Compensation Board, which determined that claimant was employed by SMJ Environmental, Inc. and that Clarendon National Insurance, as the reinsurer of Frontier Insurance Company, is the liable workers’ compensation carrier.
*1162Mercure, J.P., Spain, Carpinello and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.